Citation Nr: 1014871	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  00-20 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, C.G.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO) and Board remand.  

The appeal is again remanded to the RO via the Appeals 
Management Center in Washington, DC.


REMAND

In April 2008, the Board remanded the Veteran's claim for 
entitlement to service connection for a sinus disorder for 
further development.  Specifically, the April 2008 remand 
instructed the RO to obtain a VA medical opinion, from the VA 
examiner who conducted the March 2007 VA examination, if 
possible, addressing the etiology of the Veteran's sinus 
disorder.  In compliance with the Board's remand directives, 
the RO requested an opinion regarding the etiology of the 
Veteran's sinus disorder from the examiner who conducted the 
March 2007 VA examination.  However, a review of the February 
2009 VA opinion and subsequent addendum do not reveal that 
the VA examiner provided the requested opinion as to whether 
there is a relationship between any previously diagnosed 
sinus disorder and active duty service.  RO compliance with 
remand directives is not optional or discretionary and the 
Board errs as a matter of law when it fails to ensure remand 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, remand is again required for compliance with the 
Board's April 2008 remand.

Accordingly, the case is remanded for the following action:

1.  The RO must obtain a nexus opinion 
from the same examiner who conducted the 
March 2007 nose and sinus VA examination 
and who provided the February 2009 VA 
opinion.  If the same examiner is not 
available, the RO must provide the Veteran 
with an appropriate VA examination.  The 
entire claims file and a copy of this 
remand must be made available to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
entire claims file, including the service 
and post-service treatment records as well 
as the March 2007 VA examination and 
February 2009 VA opinion, the VA examiner 
must state whether any current or 
previously diagnosed sinus disorder is 
related to the Veteran's active military 
service or to any incident therein.  A 
complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, it must be so 
stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  The report prepared must be 
typed.

2.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
Remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


